UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                       ____________________

                           No. 96-50086
                         Summary Calendar
                       ____________________

                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

                       BOBBY DALTON LAIRD,

                                                Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                         ( W-95-CR-39-1) )
_________________________________________________________________

                         December 4, 1996
Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     On this direct appeal, Bobby Dalton Laird presents five issues

in challenging his conviction and sentence for conspiracy to

possess methamphetamine with intent to distribute, in violation of

21 U.S.C. §§ 841 (a)(1) and 846.   First, Laird contends that the

district court abused its discretion in admitting evidence that

Laird had been observed carrying a firearm during the course of the



     *
          Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
conspiracy.    Because this evidence was highly probative of his

criminal intent to participate in the conspiracy, the district

court did not abuse its discretion.           United States v. Martinez, 808
F.2d 1050, 1056-57 (5th Cir.), cert. denied, 481 U.S. 1032 (1987).

     Laird    asserts    next    that   the    district    court   abused   its

discretion by into evidence 55.10 grams of methamphetamine (Gov.

exs. 34 and 35) because the Government allegedly failed to link the

evidence to him.     No authority need be cited for the rule that, no

objection having been made at trial, we review only for plain

error. The Government introduced evidence that the methamphetamine

was seized from the residence of a coconspirator, David Clendenen.

Clendenen testified that he had received the methamphetamine from

Laird   two   days   before     the   former’s      residence   was   searched.

Needless to say, there was no plain error.

     Laird maintains that the district court clearly erred in

increasing his offense level under Guidelines §2D1.1, pursuant to

finding that Laird had been observed carrying a firearm during the

course of the conspiracy.        This finding was based on evidence that

Laird was observed by a coconspirator carrying a firearm, and a

statement in the Presentence Report, given to the probation officer

by another coconspirator, that Laird was observed carrying a

firearm on at least six occasions.            The court did not clearly err.

     Laird contends also that the district court clearly erred in

calculating    his      sentence      based    on    the   above      referenced

methamphetamine.     As discussed, the Government presented evidence
directly linking Laird to the methamphetamine.       Therefore, the

court did not clearly err.

     Finally, Laird claims that his trial counsel was ineffective

in failing to object to the trial court’s assumption that his case

involved D-methamphetamine, instead of L-methamphetamine.      This

claim cannot be resolved on direct appeal because it was not raised

in the district court and no opportunity existed to develop the

record on its merits.   E.g., United States v. Higdon, 832 F.2d 312,

313-14 (5th Cir. 1987), cert. denied, 484 U.S. 1075 (1988).      Of

course, this claim may be raised in a 28 U.S.C. § 2255 proceeding.

                                                    AFFIRMED